Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: 
an energy source; one or more probes connected to the energy source, each comprising an elongate member having a distal region with an electrically non-conductive outer circumferential portion and a proximal region, the one or more probes further comprising an electrically conductive energy delivery device extending distally from the electrically non-conductive outer circumferential portion for delivering one of electrical and radiofrequency energy to the patient's body and having an electrically conductive outer circumferential surface; a controller communicatively coupled to one or more probes, the controller comprising one or more processors and one or more memory devices, the one or more memory devices configured to store computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations, the operations comprising: detecting a number of probes connected to the energy source; and equally dividing, via the energy source, the predetermined power supply among each of the probes based on the number of probes detected; and treating the tissue by independently controlling each of the probes in an independent state using the divided power, wherein the 4 of 9independent 

The prior art fails to disclose the controller as claimed. While detection of the number of probes a system has connected and application of energy through the probes is well known in the art. The prior art fails to disclose a number of steps claimed by the present application within the controller programming. Hancock (Us 2008/0234574), Klimovich (US 2008/0183169) and Cosman (US 2017/0049513) all discuss the use of multiple probes to deliver energy to tissue as well as detection of said probe attachment. However, the programming of the controllers disclosed by the prior art fail to teach, equally dividing, via the energy source, the predetermined power supply among each of the probes based on the number of probes detected; and treating the tissue by independently controlling each of the probes in an independent state using the divided power, wherein the 4 of 9independent state for each of the probes is selected from the group comprising a ready state, an on state, or a complete state, wherein, in the ready state, a thermocouple measurement of a connected probe is detectable and the 
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.
Claims 1, 4, 5, 7-12, 14, 15, 17-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794